Name: 78/636/EEC: Commission Decision of 29 June 1978 establishing an Advisory Committee on Industrial Research and Development
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-07-27

 Avis juridique important|31978D063678/636/EEC: Commission Decision of 29 June 1978 establishing an Advisory Committee on Industrial Research and Development Official Journal L 203 , 27/07/1978 P. 0036 - 0037 Greek special edition: Chapter 13 Volume 7 P. 0136 ****( 1 ) BY VIRTUE OF THE DECISION TO BE TAKEN BY THE COUNCIL UNDER THE COMMON SCIENCE AND TECHNOLOGY POLICY ( SEE COMMISSION COMMUNICATION TO THE COUNCIL OF 30 . 6 . 1977 , OJ NO C 187 , 5 . 8 . 1977 ). ( 2 ) ADDRESS : 6 , RUE DE LOXUM , 1000 BRUSSELS . ( 3 ) ADDRESS : 15 , RUE DE LA CHARITE , 1040 BRUSSELS . ( 4 ) ADDRESS : 47 , VICTORIA STREET , LONDON SW1H 0EQ . ( 5 ) ADDRESS : 37 , RUE MONTAGNE AUX HERBES POTAGERES , 1000 BRUSSELS . ( 1 ) ADDRESS : 38 , COURS ALBERT 1E , 75008 PARIS . COMMISSION DECISION OF 29 JUNE 1978 ESTABLISHING AN ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT ( 78/636/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE GUIDELINES FOR A COMMON POLICY IN THE FIELD OF SCIENCE AND TECHNOLOGY , WHEREAS THE COMMISSION INTENDS TO INCREASE INDUSTRIAL RESEARCH DURING THE NEXT FEW YEARS ; WHEREAS INDUSTRIAL RESEARCH AND DEVELOPMENT AFFECTS WORKING CONDITIONS AND EMPLOYMENT , HAS DECIDED AS FOLLOWS : ARTICLE 1 1 . THERE IS HEREBY ESTABLISHED , AND ATTACHED TO THE COMMISSION , AN ADVISORY COMMITTEE ON INDUSTRIAL RESEARCH AND DEVELOPMENT , HEREINAFTER REFERRED TO AS ' THE COMMITTEE ' . 2 . THE COMMITTEE SHALL BE COMPOSED OF REPRESENTATIVES OF EUROPEAN ORGANIZATIONS COMPETENT IN THE FIELD OF INDUSTRIAL RESEARCH AND DEVELOPMENT . ARTICLE 2 EITHER AT THE COMMISSION ' S REQUEST OR ON ITS OWN INITIATIVE , THE COMMITTEE SHALL PROVIDE THE COMMISSION WITH OPINIONS ON ALL PROBLEMS CONNECTED WITH THE FOLLOWING MATTERS : ( A ) ASPECTS OF RESEARCH AND DEVELOPMENT INVOLVING RELATIONS BETWEEN THE COMMISSION AND COMMUNITY INDUSTRY WHICH ARE OF A HORIZONTAL NATURE , IN PARTICULAR : THE DESIGNING OF COMMUNITY POLICY ON INDUSTRIAL RESEARCH AND DEVELOPMENT ; IMPROVEMENT OF THE EXCHANGE OF INFORMATION BETWEEN INDUSTRY AND THE COMMISSION ON A RECIPROCAL BASIS . ( B ) GUIDELINES FOR THE RESEARCH AND DEVELOPMENT PROGRAMMES OF INDUSTRIAL INTEREST WHICH THE COMMISSION MIGHT PROPOSE TO THE COUNCIL . THE COMMITTEE SHALL HELP TO ENSURE APPROPRIATE CONTACTS WITH COMMUNITY FEDERATIONS OF INDUSTRY , WHERE SUCH CONTACTS DO NOT ALREADY EXIST . ( C ) RESEARCH CONTRACT PROJECTS OF INDUSTRIAL INTEREST FOR WHICH THE COMMISSION PROVIDES FINANCIAL ASSISTANCE ( 1 ). ( D ) RESEARCH AND DEVELOPMENT ACTIVITY BY EUROPEAN INDUSTRIES , USEFUL FOR DEFINING A COMMON POLICY IN THE FIELD OF SCIENCE AND TECHNOLOGY . ARTICLE 3 1 . THE COMMITTEE SHALL COMPRISE 25 MEMBERS . 2 . THE SEATS SHALL BE ALLOCATED AS FOLLOWS : 15 MEMBERS OF THE UNION OF INDUSTRIES OF THE EUROPEAN COMMUNITY ( UNICE ) ( 2 ), TWO EACH FOR BELGIUM , FRANCE , THE FEDERAL REPUBLIC OF GERMANY , ITALY , THE NETHERLANDS AND THE UNITED KINGDOM AND ONE EACH FOR DENMARK , IRELAND AND LUXEMBOURG ; FOUR MEMBERS OF THE EUROPEAN CENTRE FOR PUBLIC ENTERPRISE ( ECPE ) ( 3 ); THREE MEMBERS OF THE FEDERATION OF EUROPEAN INDUSTRIAL COOPERATIVE RESEARCH ASSOCIATIONS ( FEICRO ) ( 4 ); THREE MEMBERS OF THE EUROPEAN TRADE UNION CONFEDERATION ( ETUC ) ( 5 ). 3 . EIGHT PERSONS BELONGING TO THE FOLLOWING ORGANIZATIONS MAY ATTEND THE COMMITTEE ' S MEETINGS AS OBSERVERS : THREE OBSERVERS FROM THE EUROPEAN RESEARCH AND DEVELOPMENT COMMITTEE ( CERD ) SET UP BY THE COMMISSION ON 14 FEBRUARY 1973 ; ONE OBSERVER FROM THE EUROPEAN INDUSTRIAL RESEARCH MANAGEMENT ASSOCIATION ( EIRMA ) ( 1 ); ONE OBSERVER FROM THE UNICE SECRETARIAT ; ONE OBSERVER FROM THE ECPE SECRETARIAT ; ONE OBSERVER FROM THE FEICRO SECRETARIAT ; ONE OBSERVER FROM THE ETUC SECRETARIAT . ARTICLE 4 THE MEMBERS AND OBSERVERS OF THE COMMITTEE SHALL BE APPOINTED BY THE COMMISSION AFTER CONSULTATION WITH THEIR RESPECTIVE ORGANIZATIONS . ARTICLE 5 THE TERM OF OFFICE OF A COMMITTEE MEMBER AND AN OBSERVER SHALL BE TWO YEARS . IT SHALL BE RENEWABLE . AFTER EXPIRY OF THE TWO YEAR PERIOD , COMMITTEE MEMBERS AND OBSERVERS SHALL REMAIN IN OFFICE UNTIL THEY HAVE BEEN REPLACED OR THEIR TERM HAS BEEN RENEWED . THE APPOINTMENT OF A MEMBER OR OBSERVER SHALL BE TERMINATED BEFORE THE END OF THE TWO YEAR PERIOD IF SUCH MEMBER OR OBSERVER RESIGNS , CEASES TO BELONG TO THE ORGANIZATION HE REPRESENTS , OR DIES . THE APPOINTMENT OF A MEMBER OR OBSERVER MAY ALSO BE TERMINATED IF THE ORGANIZATION WHICH PROPOSED HIM AS A CANDIDATE REQUESTS THAT HE BE REPLACED . HE SHALL BE REPLACED FOR THE REMAINDER OF HIS TERM IN ACCORDANCE WITH THE PROCEDURE SET OUT IN ARTICLE 4 . HIS DUTIES SHALL NOT ENTITLE HIM TO REMUNERATION . ARTICLE 6 THE LIST OF MEMBERS AND OBSERVERS SHALL BE PUBLISHED BY THE COMMISSION FOR INFORMATION PURPOSES IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . ARTICLE 7 AFTER CONSULTING THE COMMISSION , THE COMMITTEE SHALL ELECT A CHAIRMAN AND A VICE-CHAIRMAN FOR A PERIOD OF TWO YEARS . ELECTION SHALL BE BY A MAJORITY OF TWO THIRDS OF THE MEMBERS PRESENT . THE CHAIRMAN SHALL PREPARE AND ORGANIZE THE WORK OF THE COMMITTEE . ARTICLE 8 THE COMMITTEE MAY INVITE ANY PERSON WITH SPECIAL QUALIFICATIONS IN RESPECT OF AN ITEM ON THE AGENDA TO PARTICIPATE IN ITS WORK AS AN EXPERT . SUCH EXPERTS SHALL PARTICIPATE ONLY IN THE DISCUSSIONS OF THE ITEMS ON ACCOUNT OF WHICH THEY WERE INVITED . ARTICLE 9 THE COMMITTEE MAY SET UP WORKING PARTIES . ARTICLE 10 1 . THE COMMITTEE SHALL MEET AT COMMISSION HEADQUARTERS . 2 . REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL TAKE PART IN MEETINGS OF THE COMMITTEE AND OF ITS WORKING PARTIES . 3 . THE RELEVANT DEPARTMENTS OF THE COMMISSION SHALL PROVIDE SECRETARIAL SERVICES FOR THE COMMITTEE AND ITS WORKING PARTIES . ARTICLE 11 THE COMMISSION WHEN REQUESTING AN OPINION FROM THE COMMITTEE MAY FIX A DATE BY WHICH THE OPINION SHALL BE DELIVERED . ARTICLE 12 WITHOUT PREJUDICE TO ARTICLE 214 OF THE TREATY , WHERE THE COMMISSION INFORMS THE MEMBERS OF THE COMMITTEE THAT AN OPINION REQUESTED OR A QUESTION RAISED TOUCHES UPON CONFIDENTIAL MATTERS , SUCH MEMBERS SHALL BE UNDER AN OBLIGATION NOT TO DISCLOSE INFORMATION WHICH HAS COME TO THEIR KNOWLEDGE THROUGH THE WORK OF THE COMMITTEE OR OF ITS WORKING PARTIES . IN SUCH CASES ONLY THE MEMBERS OF THE COMMITTEE AND THE REPRESENTATIVES OF THE COMMISSION DEPARTMENTS CONCERNED SHALL ATTEND THE MEETINGS . ARTICLE 13 THIS DECISION SHALL ENTER INTO FORCE ON 29 JUNE 1978 . DONE AT BRUSSELS , 29 JUNE 1978 . FOR THE COMMISSION GUIDO BRUNNER MEMBER OF THE COMMISSION